Name: COMMISSION REGULATION (EEC) No 1812/93 of 7 July 1993 fixing for the 1993/94 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  agricultural policy;  prices
 Date Published: nan

 8 . 7. 93 Official Journal of the European Communities No L 166/13 COMMISSION REGULATION (EEC) No 1812/93 of 7 July 1993 fixing for the 1993/94 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or natural fruit juice situation and in order to ensure normal competition with third countries, such a system of adjustment should be implemented by applying a coefficient to the aid ; Whereas Commission Regulation (EEC) No 3824/92 (6), as last amended by Regulation (EEC) No 1 663/93 0, esta ­ blishes a list of prices and amounts for the fruit and vege ­ tables sector which are to be divided by a coefficient of 1,013088 fixed by Regulation (EEC) No 537/93 (% amended by Regulation (EEC) No 1331 /93 (9), as from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduced prices fixed, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 4 (4) and 5 (5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 3 (3) thereof, Whereas Council Regulation (EEC) No 1206/90 (4), as amended by Regulation (EEC) No 2202/90 (*), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetables sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas Article 4 of Regulation (EEC) No 1206/90 provides for the establishment of a system of monetary adjustment with the aim of correcting production aid by the impact, on the minimum price minus the aid, of the differences between the agricultural conversion rate and the average of the market exchange rates during a period to be determined : whereas, in view of the current market HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for Williams and Rocha pears, and (b) the production aid referred to in Article 5 of the same Regulation for Williams and Rocha pears in syrup and/or natural fruit juice, shall be as set out in Annex I. Article 2 1 . A coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year shall be applied to production aid. 2. For the application of paragraph 1 :  'cost price' means the minimum price payable to the producer less the aid, 0 OJ No L 387, 31 . 12 . 1992, p. 29. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5. (3) OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 119, 11 . 5. 1990, p. 74. 4 OJ No L 201 , 31 . 7. 1990, p . 4. 0 OJ No L 158 , 30 . 6. 1993, p. 18 . f) OJ No L 57, 10 . 3 . 1993, p. 18 . (9) OJ No L 132, 29 . 5. 1993, p . 114. No L 166/14 Official Journal of the European Communities 8 . 7. 93 furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid .  'average market exchange rate means the average of the rates of the ecu published in the Official Journal of the European Communities, series C, during the first trimester of the year during which the marketing year in question starts , multiplied by the correction factor referred to in Article 1 (c) of Regulation (EEC) No 3813/92. 3 . The coefficients calculated in accordance with para ­ graph 1 shall be as set out in Annex II . Article 4 Article 3 Where processing takes place outside the Member State in which the produce was grbwn, such Member State shall This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1993 . For the Commission Rene STEICHEN Member of the Commission 8 . 7. 93 Official Journal of the European Communities No L 166/ 15 ANNEX I Minimum price to be paid to producers Product ECU/100 kg net, ex producer Williams and Rocha pears intended for the manufac ­ ture of pears in syrup and/or natural fruit juice 32,512 Production aid Product ECU/100 kg net Williams and Rocha pears in syrup and/or natural fruit juice 16,507 ANNEX II Coefficients referred to in Article 2 (3) for the 1993/94 marketing year Bfr 1,0051 Dkr 0,9982 DM 1,0042 Dr 1,0097 Pta 1,0625 FF 0,9961 £ Irl 1,0291 Lit 0,9854 F1 1,0056 Esc 1,0302 £ 0,9840